UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4546


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SCOTT D. TINGLER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:19-cr-00027-IMK-MJA-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West Virginia, for
Appellant. Sarah Wagner, OFFICE OF THE UNITED STATES ATTORNEY,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Scott D. Tingler pled guilty to conspiracy to distribute controlled substances, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846, and filing a fraudulent tax return, in

violation of 26 U.S.C. § 7206(1). The district court sentenced Tingler to 121 months’

imprisonment and Tingler now appeals. Tingler’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal, but questioning whether the sentence is reasonable. We affirm.

       We    review    a   sentence    for   reasonableness,    applying   “a    deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review

entails consideration of both the procedural and substantive reasonableness of the sentence.

Id. at 51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are no

procedural errors, we then consider the substantive reasonableness of the sentence,

evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

substantively reasonable if it “is within or below a properly calculated Guidelines range,”

and this “presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

F.3d 295, 306 (4th Cir. 2014).

       We have reviewed the record and conclude that the district court did not commit

procedural error, and Tingler fails to rebut the presumption that his sentence is

                                             2
substantively reasonable. The district court properly calculated his Guidelines range and

reasonably determined that a sentence at the low end of that range was appropriate in this

case.

        In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Tingler, in writing, of the right to petition the

Supreme Court of the United States for further review. If Tingler requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Tingler.

        We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             3